DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/30/2022.

Examiner's Statement of reason for Allowance

Claims 1, 2, 4-8, 11, 12 and 14-18 renumbered as 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for accessing a New Radio (NR) service by a user equipment (UE) in a communication network supporting multiple-Radio Access Technology (multi-RAT) dual connectivity (DC), the method comprising: determining whether a serving cell is an anchor band cell or a non-anchor band cell; determining whether at least one secondary cell for the DC is the anchor band cell or the non-anchor band cell in case that the serving cell is the non-anchor band cell; in case that the secondary cell is the anchor band cell, performing a measurement operation on at least one factor of the serving cell and the secondary cell to obtain measured values of the serving cell and the secondary cell, wherein the factor comprises at least one of a Reference Signals Received Power (RSRP) and a Reference Signals Received Quality (RSRQ); in case that a difference between a measured value of the serving cell and a measured value of the secondary cell is greater than a measurement threshold, preparing a measurement report comprising the measured value of the serving cell and the measured value of the secondary cell for an event A2; in case that the difference is less than or equal to the measurement threshold, preparing a modified measurement report by decreasing the measured value of the serving cell and increasing the measured value of the secondary cell for the event A2; transmitting, the measurement report or the modified measurement report for the event A2 to the serving cell to perform a handover of the UE to the secondary cell; and accessing the NR service by connecting with the secondary cell as a new serving cell.
The closest prior art, as previously recited, Kazmi et al. (US 2019/0386807 A1), Dhanapal et al. (US 2019/0104453 A1) are also generally directed to various aspects of determining a first carrier and a second carrier.  However, none of Kazmi and Dhanapal teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 11.  For example, none of the cited prior art teaches or suggest the steps of in case that the secondary cell is the anchor band cell, performing a measurement operation on at least one factor of the serving cell and the secondary cell to obtain measured values of the serving cell and the secondary cell, wherein the factor comprises at least one of a Reference Signals Received Power (RSRP) and a Reference Signals Received Quality (RSRQ); in case that a difference between a measured value of the serving cell and a measured value of the secondary cell is greater than a measurement threshold, preparing a measurement report comprising the measured value of the serving cell and the measured value of the secondary cell for an event A2; in case that the difference is less than or equal to the measurement threshold, preparing a modified measurement report by decreasing the measured value of the serving cell and increasing the measured value of the secondary cell for the event A2; transmitting, the measurement report or the modified measurement report for the event A2 to the serving cell to perform a handover of the UE to the secondary cell; and accessing the NR service by connecting with the secondary cell as a new serving cell. Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478